DETAILED ACTION
CLAIMS 1-4, 6, AND 8-15 
are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art (“BRI”).  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked
Claim Rejections - 35 USC § 102
Claim(s) 1-4, 6, and 8-15 
 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated over Breternitz et al., US 2014/0372782 Al, (“Breternitz”).
Breternitz and Krishnaswamy was cited as prior art in the previous office action. As such, its relevant teachings are hereby incorporated by reference to the extent applicable to the newly amended claims.	
Regarding Claim 1,
 Breternitz teaches a heterogeneous-frequency CPU comprising a plurality of cores configured to operate based on a resource configuration of the CPU, ([0030] “It should be understood that processor assignment to given performance bin BIN 1, BIN 2 ... BIN M and routing of incoming tasks 13 could be accomplished on a per-core basis. Thus, a processor with 12 cores could have some cores assigned to BIN 1 and others to BIN M. Incoming tasks could be assigned to the BIN 1 cores and others to the BIN M cores. ” See also [0022] and its Table 1
 i.e.  cores of a CPU may be configured to run at differing voltage/frequency pairs based on the desired performance state – a resource configuration giving the claim the BRI – and categorized 
wherein the resource configuration of the CPU is preset considering an impact of power consumption or heat dissipation of the CPU on frequency fluctuation of the plurality of cores to enable  suppression of fluctuation of the preset higher frequency ([0025] “models of CPU power versus various CPU performance counter metrics may be developed to quickly develop relationships between CPU power and performance counter metrics. These modeled values of CPU power may be mapped to the CPU power level i.e. performance states associated with the previously identified and characterized performance bins BIN 1, BIN 2 ... BIN M ….” Emphasis added; 
See also [0022] – [0023] and [0028];
i.e. the cores are configured to run in bins of guaranteed frequency and the number of cores in the bins may be adjusted at a later time based on performance/power constraints. In other words, by guaranteeing a frequency in a bin the availability of higher frequencies does not rely on whether thermal design power allows for it at a given time. Fluctuation – availability of high frequency cores giving the claim the BRI – is suppressed.) of the first set of one or more cores and of the preset lower frequency of the second set of one or more cores due to a change in power consumption or heat dissipation of the CPU while the set resource configuration of the CPU is maintained and ([0022] “performance state 1 corresponds to a hypothetical operating voltage of 1.0 volts, a frequency of 2 GHz and a processor power of95 watts. … Performance state 2 corresponds to 1.1 volts, 2.5 GHz and 110 watts, and performance state 3 corresponds to 1.3 volts, 3.0 GHz and 125 watts. These numerical examples are hypothetical but useful to illustrate the process described herein. [0023] The definition of the performance bins BIN 1, BIN 2 ... BIN M will now be described in conjunction with FIG. 2. As just noted, the various processors CPU (1,1) ... CPU (M,N) of the cluster 15 will typically have some default collection of performance states that are a combination of core voltage and frequency.” Emphasis added. i.e. each core in a particular bin stays its frequency/voltage pair configuration – suppressing fluctuation giving the claim the BRI – regardless of CPU power consumption, heat dissipation. In other words, the frequencies set for each bin are maintained until the system identifies that more cores are needed in another bin for performance reasons.)
wherein the preset higher frequency of the first set of one or more cores is maintained while the set resource configuration of the CPU is maintained by compressing a number of cores of the second set of one or more cores by the resource configuration of the CPU.  ([0028] “Additional monitoring by the system 10 may be performed over longer time intervals to readjust as necessary the populations of CPUs in the various performance bins BIN 1, BIN 2 ... BIN M. For example, the system 10 may determine that the majority of incoming tasks 13 over some time interval can and should be appropriately handled by processors in performance BIN 1. In that circumstance, the system 10 may reassign one more processors from BIN 2 or BIN M to BIN 1.” i.e. the number of cores assigned to a bin may be adjusted by taking a core from one bin and increasing/decreasing its operating point and placing it in another.)
Regarding Claim 3,
 Breternitz teaches a method for implementing heterogeneous frequencies of a CPU comprising a plurality of cores, the method comprises:
determining a plurality of preset operating frequencies of the plurality of cores after the CPU starts; (Fig. 5, element 100, See also [0022]-[0023] Tables 1 and 2 – depicting bin performance states and operating frequencies –, and [0031] “the system 10 determines the available processor power states … at system startup or at some other time ….”)
setting the operating frequency of each core of the plurality of cores at a respective preset operating frequency based on a resource configuration of the CPU; and maintaining the set operating frequencies of the cores, ([0030] “It should be understood that processor assignment to given performance bin BIN 1, BIN 2 ... BIN M and routing of incoming tasks 13 could be accomplished on a per-core basis. Thus, a processor with 12 cores could have some cores assigned to BIN 1 and others to BIN M. Incoming tasks could be assigned to the BIN 1 cores and others to the BIN M cores. ” See also [0022] and its Table 1

wherein at least two cores of the cores that operate at different operating frequencies from each other have a same function ([0019] “Processor power is modeled based on the monitored performance metrics. Future incoming tasks are assigned to one of the processor performance bins based on the modeled processor power.” See also [0023] “The use of performance bins BIN 1, BIN 2 ... BIN M enables selective routing of particular tasks to a collection of processors in a particular performance bin in order to more efficiently utilize the overall population of the processors in the various bins BIN 1, BIN 2 ... BIN M.” and [0024] – [0025] classify an incoming task and match in to an appropriate performance bin ….” 
i.e. each core is assigned a bin associated with an operating frequency, incoming tasks are assigned a bin and executed on cores within the bins. In this way, the cores have a same function – processing assigned tasks of a workload – giving the claim the BRI. ) 
and
wherein the resource configuration of the CPU is preset considering an impact of power consumption or heat dissipation of the CPU on frequency fluctuation of the plurality of cores to enable  suppression of fluctuation of the set operating frequencies of the cores due to a change in power consumption or heat dissipation of the CPU while the set resource configuration of the CPU is maintained and ([0025] “models of CPU power versus various CPU performance counter metrics may be developed to quickly develop relationships between CPU power and performance counter metrics. These modeled values of CPU power may be mapped to the CPU power level i.e. performance states associated with the previously identified and characterized performance bins BIN 1, BIN 2 ... BIN M ….” Emphasis added; 

i.e. the cores are configured to run in bins of guaranteed frequency and the number of cores in the bins may be adjusted at a later time based on performance/power constraints. In other words, by guaranteeing a frequency in a bin the availability of higher frequencies does not rely on whether thermal design power allows for it at a given time. Fluctuation – availability of high frequency cores giving the claim the BRI – is suppressed.)
wherein a higher operating frequency among the set operating frequencies is maintained while the resource configuration of the CPU is maintained by compressing  a core number of one or more cores among the plurality of cores, the one or more cores being set to operate at a lower operating frequency among the set operating frequencies.  [0028] “Additional monitoring by the system 10 may be performed over longer time intervals to readjust as necessary the populations of CPUs in the various performance bins BIN 1, BIN 2 ... BIN M. For example, the system 10 may determine that the majority of incoming tasks 13 over some time interval can and should be appropriately handled by processors in performance BIN 1. In that circumstance, the system 10 may reassign one more processors from BIN 2 or BIN M to BIN 1.” i.e. the number of cores assigned to a bin may be adjusted by taking a core from one bin and increasing/decreasing its operating point and placing it in another.)
Regarding Claim 6,
 Breternitz teaches an apparatus for implementing heterogeneous frequencies of a CPU comprising a plurality of cores, the apparatus comprises:
one or more processors configured to execute a set of instructions to cause the apparatus to perform: ([0019] “decision device”)   
determining preset operating frequencies of the plurality of cores after the CPU starts, the plurality of cores having a plurality of preset operating frequencies; ([0031] “the system 10 determines the available processor power states … at system startup or at some other time ….”) . See also Fig. 5, element 100, See also [0022]-[0023] Tables 1 and 2 – depicting bin performance states and operating frequencies –) and
processor assignment to given performance bin BIN 1, BIN 2 ... BIN M and routing of incoming tasks 13 could be accomplished on a per-core basis … the system 10 defines performance bins BIN 1, BIN 2 . . . BIN M based on the available processor power states 105. At step 110, the system 10 assigns the processors CPU (1,1) ... CPU (N,M) to the various performance bins BIN 1, BIN 2 ... BIN M.” See also [0028] “Reassigning a processor, such as CPU (2, 1 ), to a different performance bin will typically require the system 10 to alter the performance state of the processor CPU (2, 1 ), say from state 2 to state 1, via DVFS or otherwise.” Emphasis added. See also [0022] and its Table 1
 i.e.  cores of a CPU may be configured to run at differing voltage/frequency pairs based on the desired performance state – a resource configuration giving the claim the BRI –  The processor/core bins are assigned an operating frequency and maintain the frequencies as tasks are assigned to those bins for execution – sets of cores giving the claim the BRI --)
wherein at least two cores of the cores that operate at different operating frequencies from each other have a same function, ([0019] “Processor power is modeled based on the monitored performance metrics. Future incoming tasks are assigned to one of the processor performance bins based on the modeled processor power.” See also [0023] “The use of performance bins BIN 1, BIN 2 ... BIN M enables selective routing of particular tasks to a collection of processors in a particular performance bin in order to more efficiently utilize the overall population of the processors in the various bins BIN 1, BIN 2 ... BIN M.” and [0024] – [0025] classify an incoming task and match in to an appropriate performance bin ….” 
i.e. each core is assigned a bin associated with an operating frequency, incoming tasks are assigned a bin and executed on cores within the bins. In this way, the cores have a same function – processing assigned tasks of a workload – giving the claim the BRI. )wherein the resource configuration of the CPU is preset considering an impact of power consumption or heat dissipation of the [0022] “performance state 1 corresponds to a hypothetical operating voltage of 1.0 volts, a frequency of 2 GHz and a processor power of95 watts. … Performance state 2 corresponds to 1.1 volts, 2.5 GHz and 110 watts, and performance state 3 corresponds to 1.3 volts, 3.0 GHz and 125 watts. These numerical examples are hypothetical but useful to illustrate the process described herein. [0023] The definition of the performance bins BIN 1, BIN 2 ... BIN M will now be described in conjunction with FIG. 2. As just noted, the various processors CPU (1,1) ... CPU (M,N) of the cluster 15 will typically have some default collection of performance states that are a combination of core voltage and frequency.” Emphasis added. i.e. each core in a particular bin stays its frequency/voltage pair configuration – suppressing fluctuation giving the claim the BRI – regardless of CPU power consumption, heat dissipation. In other words, the frequencies set for each bin are maintained until the system identifies that more cores are needed in another bin for performance reasons.)
wherein a higher operating frequency among the set operating frequencies is maintained while the resource configuration of the CPU is maintained by compressing  a core number of one or more cores among the plurality of cores, the one or more cores being set to operate at a lower operating frequency among the set operating frequencies.  ([0028] “Additional monitoring by the system 10 may be performed over longer time intervals to readjust as necessary the populations of CPUs in the various performance bins BIN 1, BIN 2 ... BIN M. For example, the system 10 may determine that the majority of incoming tasks 13 over some time interval can and should be appropriately handled by processors in performance BIN 1. In that circumstance, the system 10 may reassign one more processors from BIN 2 or BIN M to BIN 1.” i.e. the number of cores assigned to a bin may be adjusted by taking a core from one bin and increasing/decreasing its operating point and placing it in another.)
Regarding Claim 8,
 Breternitz teaches a heterogeneous frequency CPU comprising a plurality of cores,
wherein the plurality of cores have a plurality of different hardware operating frequencies based on a resource configuration of the CPU, ([0030] “It should be understood that processor assignment to given performance bin BIN 1, BIN 2 ... BIN M and routing of incoming tasks 13 could be accomplished on a per-core basis. Thus, a processor with 12 cores could have some cores assigned to BIN 1 and others to BIN M. Incoming tasks could be assigned to the BIN 1 cores and others to the BIN M cores. ” See also [0022] and its Table 1
 i.e.  cores of a CPU may be configured to run at differing voltage/frequency pairs based on the desired performance state – a resource configuration giving the claim the BRI – and categorized into different performance bins based on the performance state – a heterogeneous–frequency CPU giving the claim the BRI --) 
wherein at least two cores of the plurality of cores that are set to operate at different operating frequencies from each other have a same function , ([0019] “Processor power is modeled based on the monitored performance metrics. Future incoming tasks are assigned to one of the processor performance bins based on the modeled processor power.” See also [0023] “The use of performance bins BIN 1, BIN 2 ... BIN M enables selective routing of particular tasks to a collection of processors in a particular performance bin in order to more efficiently utilize the overall population of the processors in the various bins BIN 1, BIN 2 ... BIN M.” and [0024] – [0025] classify an incoming task and match in to an appropriate performance bin ….” 
i.e. each core is assigned a bin associated with an operating frequency, incoming tasks are assigned a bin and executed on cores within the bins. In this way, the cores have a same function – processing assigned tasks of a workload – giving the claim the BRI. )
wherein the resource configuration of the CPU provides different resource configurations for the at least two cores of the cores, ([0022] – [0023] and TABLES 1 and 2 depicting performance bins for cores and performance states for cores. The cores of a CPU may be configured to run at differing [0022] “performance state 1 corresponds to a hypothetical operating voltage of 1.0 volts, a frequency of 2 GHz and a processor power of95 watts. … Performance state 2 corresponds to 1.1 volts, 2.5 GHz and 110 watts, and performance state 3 corresponds to 1.3 volts, 3.0 GHz and 125 watts. These numerical examples are hypothetical but useful to illustrate the process described herein. [0023] The definition of the performance bins BIN 1, BIN 2 ... BIN M will now be described in conjunction with FIG. 2. As just noted, the various processors CPU (1,1) ... CPU (M,N) of the cluster 15 will typically have some default collection of performance states that are a combination of core voltage and frequency.” Emphasis added. i.e. each core in a particular bin stays its frequency/voltage pair configuration – suppressing fluctuation giving the claim the BRI – regardless of CPU power consumption, heat dissipation. In other words, the frequencies set for each bin are maintained until the system identifies that more cores are needed in another bin for performance reasons.)
wherein a higher operating frequency among the set operating frequencies is maintained while the resource configuration of the CPU is maintained by compressing  a core number of one or more cores among the plurality of cores, the one or more cores being set to operate at a lower operating frequency among the set operating frequencies.  ([0028] “Additional monitoring by the system 10 may be performed over longer time intervals to readjust as necessary the populations of CPUs in the various performance bins BIN 1, BIN 2 ... BIN M. For example, the system 10 may determine that the majority of incoming tasks 13 over some time interval can and should be appropriately handled by processors in performance BIN 1. In that circumstance, the system 10 may reassign one more processors from BIN 2 or BIN M to BIN 1.” i.e. the number of cores assigned to a bin may be adjusted by taking a core from one bin and increasing/decreasing its operating point and placing it in another.)

Regarding Claim 9,
 Breternitz teaches a task scheduling method applied to a computer with a CPU having a plurality of cores,
wherein the plurality of cores have a plurality of operating frequencies based on a resource configuration of the CPU, comprises: ([0030] “It should be understood that processor assignment to given performance bin BIN 1, BIN 2 ... BIN M and routing of incoming tasks 13 could be accomplished on a per-core basis. Thus, a processor with 12 cores could have some cores assigned to BIN 1 and others to BIN M. Incoming tasks could be assigned to the BIN 1 cores and others to the BIN M cores.” Emphasis added. See also [0022] – [0023] Tables 1 and 2 – depicting pre-defined bin performance states and operating frequencies –, fig. 1, element 15, [0020], Fig. 5, elements 100-125, and [0030]. i.e. the processor/core bins are assigned an operating frequency and maintain the frequencies as tasks are assigned to those bins for execution. The cores of a CPU may be configured to run at differing voltage/frequency pairs based on the desired performance state – a resource configuration giving the claim the BRI –)
determining, by an operating system of the computer upon receiving a task, ([0025] “the value of modeled processor power P taskmodeled may be compared to the processor powers from Table 1 above. For example, assume that P taskmodeled= l 05 watts. The closest larger value of processor power from Table 1 is 110 watts corresponding to performance state 2, so that particular modeled incoming task 13 (and future examples ofit and others like it) will be assigned to performance BIN 2 and thus routed to those processors CPU (1,2), CPU (2,2) ... CPU (N,2) at performance state 2.” Emphasis added.)a core of the plurality of cores having an operating frequency corresponding to the frequency requirement of the task; ([0025] “In order to classify an incoming task 13 and match it to an appropriate performance bin, e.g., BIN 1, the system 10, and more particularly the decision device 20, monitors various CPU performance counter metrics. The decision device 20 may include instructions stored in a computer readable medium in order to perform the activities described herein … For example, models of CPU power versus various CPU performance counter metrics may be developed to quickly develop relationships between CPU power and performance counter metrics. These modeled values of CPU power may be mapped to the CPU power level i.e. performance states associated with the previously identified and characterized performance bins BIN 1, BIN 2 ... BIN M, etc.” See also [0030] “It should be understood that processor assignment to given performance bin BIN 1, BIN 2 ... BIN M and routing of incoming tasks 13 could be accomplished on a per-core basis. Thus, a processor with 12 cores could have some cores assigned to BIN 1 and others to BIN M. Incoming tasks could be assigned to the BIN 1 cores and others to the BIN M cores.”  ) and
 scheduling, by the operating system, the task to the determined core for performing, ([0025] “the value of modeled processor power P taskmodeled may be compared to the processor powers from Table 1 above. For example, assume that P taskmodeled= l 05 watts. The closest larger value of processor power from Table 1 is 110 watts corresponding to performance state 2, so that particular modeled incoming task 13 (and future examples ofit and others like it) will be assigned to performance BIN 2 and thus routed to those processors CPU (1,2), CPU (2,2) ... CPU (N,2) at performance state 2.” Emphasis added.)
wherein at least two cores of the plurality of cores that are set to operate at different operating frequencies from each other ([0030] “It should be understood that processor assignment to given performance bin BIN 1, BIN 2 ... BIN M and routing of incoming tasks 13 could be accomplished on a per-core basis. Thus, a processor with 12 cores could have some cores assigned to BIN 1 and others to BIN M. Incoming tasks could be assigned to the BIN 1 cores and others to the BIN M cores.” i.e. dividing up the exemplary 12 core processor with at least one core per bin, – at least two cores giving the claim the BRI -- ) have a same function, ([0019] “Processor power is modeled based on the monitored performance metrics. Future incoming tasks are assigned to one of the processor performance bins based on the modeled processor power.” See also [0023] “The use of performance bins BIN 1, BIN 2 ... BIN M enables selective routing of particular tasks to a collection of processors in a particular performance bin in order to more efficiently utilize the overall population of the processors in the various bins BIN 1, BIN 2 ... BIN M.” and [0024] – [0025] classify an incoming task and match in to an appropriate performance bin ….” 
i.e. each core is assigned a bin associated with an operating frequency, incoming tasks are assigned a bin and executed on cores within the bins. In this way, the cores have a same function – processing assigned tasks of a workload – giving the claim the BRI.)
wherein the resource configuration of the CPU provides different resource configurations for the at least two cores of the cores, , ([0022] – [0023] and TABLES 1 and 2 depicting performance bins for cores and performance states for cores. The cores of a CPU may be configured to run at differing voltage/frequency pairs based on the desired performance state – a resource configuration giving the claim the BRI – ) and
wherein the resource configuration of the CPU is preset considering an impact of power consumption or heat dissipation of the CPU on frequency fluctuation of the plurality of cores to enable  suppression of fluctuation of the set operating frequencies of the cores due to a change in power consumption or heat dissipation of the CPU while the set resource configuration of the CPU is maintained and([0025] “models of CPU power versus various CPU performance counter metrics may be developed to quickly develop relationships between CPU power and performance counter metrics. These modeled values of CPU power may be mapped to the CPU power level i.e. performance states associated with the previously identified and characterized performance bins BIN 1, BIN 2 ... BIN M ….” Emphasis added; 
See also [0022] – [0023] and [0028];
i.e. the cores are configured to run in bins of guaranteed frequency and the number of cores in the bins may be adjusted at a later time based on performance/power constraints. In other words, by guaranteeing a frequency in a bin the availability of higher frequencies does not rely on whether thermal design power allows for it at a given time. Fluctuation – availability of high frequency cores giving the claim the BRI – is suppressed.)
[0022] “performance state 1 corresponds to a hypothetical operating voltage of 1.0 volts, a frequency of 2 GHz and a processor power of95 watts. … Performance state 2 corresponds to 1.1 volts, 2.5 GHz and 110 watts, and performance state 3 corresponds to 1.3 volts, 3.0 GHz and 125 watts. These numerical examples are hypothetical but useful to illustrate the process described herein. [0023] The definition of the performance bins BIN 1, BIN 2 ... BIN M will now be described in conjunction with FIG. 2. As just noted, the various processors CPU (1,1) ... CPU (M,N) of the cluster 15 will typically have some default collection of performance states that are a combination of core voltage and frequency.” Emphasis added. i.e. each core in a particular bin stays its frequency/voltage pair configuration – suppressing fluctuation giving the claim the BRI – regardless of CPU power consumption, heat dissipation. In other words, the frequencies set for each bin are maintained until the system identifies that more cores are needed in another bin for performance reasons.)
Regarding Claim 12,
 Breternitz teaches A task scheduling apparatus for a computer with a CPU having a plurality of cores,
wherein the plurality of cores have a plurality of operating frequencies based on a resource configuration of the CPU, the apparatus comprises: ([0030] “It should be understood that processor assignment to given performance bin BIN 1, BIN 2 ... BIN M and routing of incoming tasks 13 could be accomplished on a per-core basis. Thus, a processor with 12 cores could have some cores assigned to BIN 1 and others to BIN M. Incoming tasks could be assigned to the BIN 1 cores and others to the BIN M cores.” Emphasis added. See also [0022] – [0023] Tables 1 and 2 – depicting pre-defined bin performance states and operating frequencies –, fig. 1, element 15, [0020], Fig. 5, elements 100-125, and [0030]. i.e. the processor/core bins are assigned an operating frequency and maintain the frequencies as tasks are assigned to those bins for execution. The cores of a CPU may 
one or more processors configured to execute a set of instructions to cause the operating system to perform: ([0019] “decision device”)   
determining, upon receiving a task, a core in the plurality of cores having an operating frequency corresponding to the frequency requirement of the task; ([0025] “In order to classify an incoming task 13 and match it to an appropriate performance bin, e.g., BIN 1, the system 10, and more particularly the decision device 20, monitors various CPU performance counter metrics. The decision device 20 may include instructions stored in a computer readable medium in order to perform the activities described herein … For example, models of CPU power versus various CPU performance counter metrics may be developed to quickly develop relationships between CPU power and performance counter metrics. These modeled values of CPU power may be mapped to the CPU power level i.e. performance states associated with the previously identified and characterized performance bins BIN 1, BIN 2 ... BIN M, etc.” 
See also [0022] – [0023], Tables 1 and 2, correlating processor performance state, power, and frequency with each other, and [0030] “It should be understood that processor assignment to given performance bin BIN 1, BIN 2 ... BIN M and routing of incoming tasks 13 could be accomplished on a per-core basis. Thus, a processor with 12 cores could have some cores assigned to BIN 1 and others to BIN M. Incoming tasks could be assigned to the BIN 1 cores and others to the BIN M cores.” ) and
 scheduling the task to the determined core for performing, ([0025] “the value of modeled processor power P taskmodeled may be compared to the processor powers from Table 1 above. For example, assume that P taskmodeled= l 05 watts. The closest larger value of processor power from Table 1 is 110 watts corresponding to performance state 2, so that particular modeled incoming task 13 (and future examples ofit and others like it) will be assigned to performance BIN 2 and thus routed to those processors CPU (1,2), CPU (2,2) ... CPU (N,2) at performance state 2.” Emphasis added.)
Processor power is modeled based on the monitored performance metrics. Future incoming tasks are assigned to one of the processor performance bins based on the modeled processor power.” See also [0023] “The use of performance bins BIN 1, BIN 2 ... BIN M enables selective routing of particular tasks to a collection of processors in a particular performance bin in order to more efficiently utilize the overall population of the processors in the various bins BIN 1, BIN 2 ... BIN M.” and [0024] – [0025] classify an incoming task and match in to an appropriate performance bin ….” 
i.e. each core is assigned a bin associated with an operating frequency, incoming tasks are assigned a bin and executed on cores within the bins. In this way, the cores have a same function – processing assigned tasks of a workload – giving the claim the BRI. )
wherein the resource configuration of the CPU is preset considering an impact of power consumption or heat dissipation of the CPU on frequency fluctuation of the plurality of cores to enable  suppression of fluctuation of the set operating frequencies of the cores due to a change in power consumption or heat dissipation of the CPU while the set resource configuration of the CPU is maintained and ([0025] “models of CPU power versus various CPU performance counter metrics may be developed to quickly develop relationships between CPU power and performance counter metrics. These modeled values of CPU power may be mapped to the CPU power level i.e. performance states associated with the previously identified and characterized performance bins BIN 1, BIN 2 ... BIN M ….” Emphasis added; 
See also [0022] – [0023] and [0028];
i.e. the cores are configured to run in bins of guaranteed frequency and the number of cores in the bins may be adjusted at a later time based on performance/power constraints. In other words, by guaranteeing a frequency in a bin the availability of higher frequencies does not rely on whether thermal design power allows for it at a given time. Fluctuation – availability of high frequency cores giving the claim the BRI – is suppressed.)
[0022] “performance state 1 corresponds to a hypothetical operating voltage of 1.0 volts, a frequency of 2 GHz and a processor power of95 watts. … Performance state 2 corresponds to 1.1 volts, 2.5 GHz and 110 watts, and performance state 3 corresponds to 1.3 volts, 3.0 GHz and 125 watts. These numerical examples are hypothetical but useful to illustrate the process described herein. [0023] The definition of the performance bins BIN 1, BIN 2 ... BIN M will now be described in conjunction with FIG. 2. As just noted, the various processors CPU (1,1) ... CPU (M,N) of the cluster 15 will typically have some default collection of performance states that are a combination of core voltage and frequency.” Emphasis added. i.e. each core in a particular bin stays its frequency/voltage pair configuration – suppressing fluctuation giving the claim the BRI – regardless of CPU power consumption, heat dissipation. In other words, the frequencies set for each bin are maintained until the system identifies that more cores are needed in another bin for performance reasons.)
Regarding Claim 14,
 Breternitz teaches a non-transitory computer readable medium storing a set of instructions that is executable by one or more processors of a computer system to cause the computer system to perform a method comprising: ([0025]) 
determining a plurality of preset operating frequencies of a plurality of cores of a Central Processing Unit (CPU) after the CPU starts; ([0031] “the system 10 determines the available processor power states … at system startup or at some other time ….”) . See also Fig. 5, element 100, See also [0022]-[0023] Tables 1 and 2 – depicting bin performance states and operating frequencies –, and [0025] “instructions stored in a computer readable medium ….”)
setting the operating frequency of each core of the plurality of cores at a respective preset operating frequency based on a resource configuration of the CPU; and providing instructions to maintain the set operating frequencies of the cores, ([0030] - [0031] “processor assignment to given performance bin BIN 1, BIN 2 ... BIN M and routing of incoming tasks 13 could be accomplished on a per-core basis … the system 10 defines performance bins BIN 1, BIN 2 . . . BIN M based on the available processor power states 105. At step 110, the system 10 assigns the processors CPU (1,1) ... CPU (N,M) to the various performance bins BIN 1, BIN 2 ... BIN M.” See also [0028] “Reassigning a processor, such as CPU (2, 1 ), to a different performance bin will typically require the system 10 to alter the performance state of the processor CPU (2, 1 ), say from state 2 to state 1, via DVFS or otherwise.” Emphasis added.  See also [0022] and its Table 1
 i.e.  cores of a CPU may be configured to run at differing voltage/frequency pairs based on the desired performance state – a resource configuration giving the claim the BRI –)
wherein at least two cores of the cores that operate at different operating frequencies from each other have a same function, … ([0019] “Processor power is modeled based on the monitored performance metrics. Future incoming tasks are assigned to one of the processor performance bins based on the modeled processor power.” See also [0023] “The use of performance bins BIN 1, BIN 2 ... BIN M enables selective routing of particular tasks to a collection of processors in a particular performance bin in order to more efficiently utilize the overall population of the processors in the various bins BIN 1, BIN 2 ... BIN M.” and [0024] – [0025] classify an incoming task and match in to an appropriate performance bin ….” 
i.e. each core is assigned a bin associated with an operating frequency, incoming tasks are assigned a bin and executed on cores within the bins. In this way, the cores have a same function – processing assigned tasks of a workload – giving the claim the BRI. ) 
wherein the resource configuration of the CPU provides different resource configurations for the at least two cores of the cores, ([0022] – [0023] and TABLES 1 and 2 depicting performance bins for cores and performance states for cores. The cores of a CPU may be configured to run at differing voltage/frequency pairs based on the desired performance state – a resource configuration giving the claim the BRI – ) and
models of CPU power versus various CPU performance counter metrics may be developed to quickly develop relationships between CPU power and performance counter metrics. These modeled values of CPU power may be mapped to the CPU power level i.e. performance states associated with the previously identified and characterized performance bins BIN 1, BIN 2 ... BIN M ….” Emphasis added; 
See also [0022] – [0023] and [0028];
i.e. the cores are configured to run in bins of guaranteed frequency and the number of cores in the bins may be adjusted at a later time based on performance/power constraints. In other words, by guaranteeing a frequency in a bin the availability of higher frequencies does not rely on whether thermal design power allows for it at a given time. Fluctuation – availability of high frequency cores giving the claim the BRI – is suppressed.)
wherein a higher operating frequency among the set operating frequencies is maintained while the resource configuration of the CPU is maintained by compressing , , a core number of one or more cores among the plurality of cores, the one or more cores being set to operate at a lower operating frequency among the set operating frequencies.   ([0022] “performance state 1 corresponds to a hypothetical operating voltage of 1.0 volts, a frequency of 2 GHz and a processor power of95 watts. … Performance state 2 corresponds to 1.1 volts, 2.5 GHz and 110 watts, and performance state 3 corresponds to 1.3 volts, 3.0 GHz and 125 watts. These numerical examples are hypothetical but useful to illustrate the process described herein. [0023] The definition of the performance bins BIN 1, BIN 2 ... BIN M will now be described in conjunction with FIG. 2. As just noted, the various processors CPU (1,1) ... CPU (M,N) of the cluster 15 will typically have some default collection of performance states that are a combination of core voltage and frequency.” Emphasis added. i.e. each core in a particular bin stays its frequency/voltage pair configuration – suppressing fluctuation giving the claim the BRI – regardless of CPU power consumption, heat dissipation. In other words, the frequencies set for each bin are maintained until the system identifies that more cores are needed in another bin for performance reasons.)
Regarding Claim 15,
 Breternitz teaches A non-transitory computer readable medium storing a set of instructions that is executable by one or more processors of a computer system to cause the computer system to perform a method comprising: ([0025])
instructing an operating system of the computer system to determine out of a plurality of cores of a CPU, upon receiving a task, a core having an operating frequency corresponding to the frequency requirement of the task; ([0025] “In order to classify an incoming task 13 and match it to an appropriate performance bin, e.g., BIN 1, the system 10, and more particularly the decision device 20, monitors various CPU performance counter metrics. The decision device 20 may include instructions stored in a computer readable medium in order to perform the activities described herein … For example, models of CPU power versus various CPU performance counter metrics may be developed to quickly develop relationships between CPU power and performance counter metrics. These modeled values of CPU power may be mapped to the CPU power level i.e. performance states associated with the previously identified and characterized performance bins BIN 1, BIN 2 ... BIN M, etc.” 
See also [0022] – [0023], Tables 1 and 2, correlating processor performance state, power, and frequency with each other, and [0030] “It should be understood that processor assignment to given performance bin BIN 1, BIN 2 ... BIN M and routing of incoming tasks 13 could be accomplished on a per-core basis. Thus, a processor with 12 cores could have some cores assigned to BIN 1 and others to BIN M. Incoming tasks could be assigned to the BIN 1 cores and others to the BIN M cores.”)and
 instructing the operating system to schedule the task to the determined core for performing, ([0025] “the value of modeled processor power P taskmodeled may be compared to the processor powers from Table 1 above. For example, assume that P taskmodeled= l 05 watts. The closest larger value of processor power from Table 1 is 110 watts corresponding to performance state 2, so that particular modeled incoming task 13 (and future examples ofit and others like it) will be assigned to performance BIN 2 and thus routed to those processors CPU (1,2), CPU (2,2) ... CPU (N,2) at performance state 2.” Emphasis added.)
wherein the plurality of cores of the CPU of the computer have a plurality of different operating frequencies frequencies based on a resource configuration of the CPU ([0030] “It should be understood that processor assignment to given performance bin BIN 1, BIN 2 ... BIN M and routing of incoming tasks 13 could be accomplished on a per-core basis. Thus, a processor with 12 cores could have some cores assigned to BIN 1 and others to BIN M. Incoming tasks could be assigned to the BIN 1 cores and others to the BIN M cores.” Emphasis added. See also [0022] – [0023] Tables 1 and 2 – depicting pre-defined bin performance states and operating frequencies –, fig. 1, element 15, [0020], Fig. 5, elements 100-125, and [0030].
 i.e. the processor/core bins are assigned an operating frequency and maintain the frequencies as tasks are assigned to those bins for execution. 
The cores of a CPU may be configured to run at differing voltage/frequency pairs based on the desired performance state – a resource configuration giving the claim the BRI –) and at least two cores of the plurality of cores that are set to operate at different operating frequencies from each other ([0030] “It should be understood that processor assignment to given performance bin BIN 1, BIN 2 ... BIN M and routing of incoming tasks 13 could be accomplished on a per-core basis. Thus, a processor with 12 cores could have some cores assigned to BIN 1 and others to BIN M. Incoming tasks could be assigned to the BIN 1 cores and others to the BIN M cores.” i.e. dividing up the exemplary 12 core processor with at least one core per bin, – at least two cores giving the claim the BRI -- )
have a same function, ([0019] “Processor power is modeled based on the monitored performance metrics. Future incoming tasks are assigned to one of the processor performance bins based on the modeled processor power.” See also [0023] “The use of performance bins BIN 1, BIN 2 ... BIN M enables selective routing of particular tasks to a collection of processors in a particular performance bin in order to more efficiently utilize the overall population of the processors in the various bins BIN 1, BIN 2 ... BIN M.” and [0024] – [0025] classify an incoming task and match in to an appropriate performance bin ….” 
i.e. each core is assigned a bin associated with an operating frequency, incoming tasks are assigned a bin and executed on cores within the bins. In this way, the cores have a same function – processing assigned tasks of a workload – giving the claim the BRI. ) 
wherein the resource configuration of the CPU provides different resource configurations for the at least two cores of the cores, ([0022] – [0023] and TABLES 1 and 2 depicting performance bins for cores and performance states for cores. The cores of a CPU may be configured to run at differing voltage/frequency pairs based on the desired performance state – a resource configuration giving the claim the BRI – )and
wherein the resource configuration of the CPU is preset considering an impact of power consumption or heat dissipation of the CPU on frequency fluctuation of the plurality of cores to enable  suppression of fluctuation of the set operating frequencies of the cores due to a change in power consumption or heat dissipation of the CPU while the set resource configuration of the CPU is maintained and ([0025] “models of CPU power versus various CPU performance counter metrics may be developed to quickly develop relationships between CPU power and performance counter metrics. These modeled values of CPU power may be mapped to the CPU power level i.e. performance states associated with the previously identified and characterized performance bins BIN 1, BIN 2 ... BIN M ….” Emphasis added; 
See also [0022] – [0023] and [0028];
i.e. the cores are configured to run in bins of guaranteed frequency and the number of cores in the bins may be adjusted at a later time based on performance/power constraints. In other words, by guaranteeing a frequency in a bin the availability of higher frequencies does not rely on 
wherein a higher operating frequency among the set operating frequencies is maintained while the resource configuration of the CPU is maintained by compressing , , a core number of one or more cores among the plurality of cores, the one or more cores being set to operate at a lower operating frequency among the set operating frequencies.    ([0022] “performance state 1 corresponds to a hypothetical operating voltage of 1.0 volts, a frequency of 2 GHz and a processor power of95 watts. … Performance state 2 corresponds to 1.1 volts, 2.5 GHz and 110 watts, and performance state 3 corresponds to 1.3 volts, 3.0 GHz and 125 watts. These numerical examples are hypothetical but useful to illustrate the process described herein. [0023] The definition of the performance bins BIN 1, BIN 2 ... BIN M will now be described in conjunction with FIG. 2. As just noted, the various processors CPU (1,1) ... CPU (M,N) of the cluster 15 will typically have some default collection of performance states that are a combination of core voltage and frequency.” Emphasis added. i.e. each core in a particular bin stays its frequency/voltage pair configuration – suppressing fluctuation giving the claim the BRI – regardless of CPU power consumption, heat dissipation. In other words, the frequencies set for each bin are maintained until the system identifies that more cores are needed in another bin for performance reasons.)
Regarding claims 2, 4, 10, 11, and 13,
 Breternitz teaches these claims according to the reasoning set forth in the previous office action.
Response to Arguments
Applicant's arguments filed 2/7/2022 have been fully considered but they are not persuasive.
Applicant argues first that 
“The Office asserts that Breternitzs teaches “each core in a particular bin stays its frequency/voltage pair configuration... regardless of CPU power consumption, heat dissipation.” Office Action, pp 5-6 (emphasis added). However, the Office erroneously reads “regardless of CPU power consumption, heat dissipation” from Breternitzs when Breternitzs, including cited portions, does not disclose such at all. Breternitzs, JJ [022] and [023]. Breternitzs at most discloses setting a frequency/voltage pair for each core. Breternitzs does not recognize nor deal with issues related to changes in power consumption or temperature such as “fluctuation of the preset higher frequency . . . and of the present lower frequency ... due to a change in power consumption or heat dissipation of the CPU while the set resource configuration of the CPU is maintained.”” Remarks at p. 14.
Examiner respectfully disagrees. As discussed above in the rejection of claim 1 Breternitz teaches that bins of cores running at guaranteed frequencies are maintained until power requirements for a batch of tasks may require additional cores to be adjusted from one bin to another (i.e. change in frequency/voltage). 
Examiner has interpreted the suppression in fluctuation of frequency in light of Applicant’s specification, esp.. ¶ 0004 and ¶ [0023] – [0024], which appear to describe frequency fluctuation in terms of being opportunistic. In other words, Applicant’s specification describes frequency fluctuation as something akin to a turbo mode, which may only be available temporarily based on the temperature or  power available at a given time. 
 Later at ¶ 0026 of Applicant’s specification, the compression of lower frequency cores is described so as to allow the cores operating at a higher frequency to be maintained. Examiner has mapped this to Breternitz’s teaching of binning cores of like frequencies together, and shifting cores as between bins (i.e. lowering the frequency of a core in a low-frequency bin to yet a lower frequency bin). In this way, cores are “compressed” giving the claim the BRI.
Next Applicant argues that Krishnaswamy does not teach the claimed invention (Remarks at pp. 15-16). This argument is moot in light of the rejection above, which no longer relies on Krishnaswamy.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rotem et al., US 2009/0172375 Al f
Reddy et al., US 2008/0282102 Al, for its teaching of maintaining the frequency of a processor core based on variations in temperature so as to ensure that power is conserved.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J CORCORAN whose telephone number is (571)270-0549. The examiner can normally be reached M-F 07:30 - 16:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Brian J Corcoran/Examiner, Art Unit 2187        

/JAWEED A ABBASZADEH/Supervisory Patent Examiner, Art Unit 2187